FILED
                             NOT FOR PUBLICATION                            MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ALHASAN GEREW,                                   No. 11-70341

               Petitioner,                       Agency No. A073-180-204

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Alhasan Gerew, a native and citizen of The Gambia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review factual findings, including adverse

credibility findings, for substantial evidence. Singh v. Ashcroft, 367 F.3d 1139,

1143 (9th Cir. 2004). We deny the petition for review.

         Substantial evidence supports the agency’s adverse credibility finding.

Gerew’s testimony regarding his own views and those of his political party were

vague and unresponsive. See id. Absent credible testimony, Gerew’s asylum and

withholding claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Further, substantial evidence also supports the agency’s denial of Gerew’s

CAT claim because he did not establish it is more likely than not he will be

tortured by the Gambian government or with its consent or acquiescence. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

         Finally, we reject Gerew’s contention that the agency did not conduct a

meaningful review of his withholding of removal and CAT claims. See Najmabadi

v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (BIA need not “write an exegesis on

every contention”) (internal quotations and citation omitted).

         PETITION FOR REVIEW DENIED.




                                            2                                      11-70341